Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 29 and 31 are objected to because of the following informalities:  claim 29 states “the electrically conductive material [to be] spaced apart from the first end of the trench” then the claims contradicts itself by stating “the first section [formed by the electrically conductive material] being disposed in the first end of the trench”.  For the purpose of the current Office action it understood to mean “the first section being disposed near the first end of the trench”.  Similarly in claim 31, “the electrically conductive material disposed in the first end of the trench” is understood to mean ““the electrically conductive material disposed near the first end of the trench”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,20,22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman (PG Pub 2010/0123188 A1).
Regarding claim 1, Venkatraman teaches a semiconductor device, comprising: a trench (24, figs.1,2 6 and 25) formed in a first main surface of a semiconductor substrate (11) and extending lengthwise in a direction parallel to the first main surface; a body region (31) of a second conductivity type (p, paragraph [0028]) adjoining the trench; a source region (33) of a first conductivity type (n, paragraph [0028]) adjoining the trench above the body region; a drift region (equivalent to 14, figs. 5-15) of the first conductivity type (n, paragraph [0027]) adjoining the trench below the body region; a field electrode (21) disposed in a lower part of the trench and separated from the semiconductor substrate; and a gate electrode (28) disposed in an upper part of the trench and separated from the semiconductor substrate and the field electrode, wherein a first section of the field electrode is buried below the gate electrode in the trench, wherein a second section of the field electrode transitions upward from the first section in a direction toward the first main surface, wherein the separation between the second section of the field electrode and the gate electrode is greater than (circled region in  fig. 25 below) the separation between the first section of the field electrode and the gate electrode.  

    PNG
    media_image1.png
    595
    787
    media_image1.png
    Greyscale

Regarding claim 3, Venkatraman teaches the semiconductor device of claim 1, wherein a same type of dielectric material (silicon oxide 27 and 41 in fig. 26, paragraphs [0053][0057]) separates the first and the second sections of the field electrode from the gate electrode.  
Regarding claim 4, Venkatraman teaches the semiconductor device of claim 1, wherein the second section of the field electrode transitions upward from the first section in an intermediate part (since the vertical section of 21 does not touch the walls of trench 24 it is an intermediate part, fig. 25) of the trench between opposing ends of the trench, and wherein an electrically conductive layer (66, fig. and 25) formed above the trench and which is electrically connected to the field electrode at the second 
Regarding claim 5, Venkatraman teaches the semiconductor device of claim 1, wherein the second section of the field electrode transitions upward from the first section at (near) an end of the trench which is adjacent an edge termination region (region between 66 and edges 51/201, fig. 2) formed in the semiconductor substrate.  
Regarding claim 20, Venkatraman teaches (see claim 1) a method of producing a semiconductor device, the method comprising: forming trenches in a first main surface of a semiconductor substrate, the trenches extending lengthwise in a direction parallel to the first main surface; forming a field electrode in a lower part of the trenches and separated from the semiconductor substrate; forming a gate electrode in an upper part of the trenches and separated from the semiconductor substrate and the field electrode so that a first section of the field electrode is buried below the gate electrode in the trenches, a second section of the field electrode transitions upward from the first section in a direction toward the first main surface in an intermediate part (since the vertical section of 21 does not touch the walls of trench 24 it is an intermediate part, fig. 25) of the trenches between opposing ends of the trenches, and the separation between the second section of the field electrode and the gate electrode is greater than or equal to the separation between the first section of the field electrode and the gate electrode; forming body regions of a second conductivity type adjoining the trenches; forming source regions of a first conductivity type adjoining the trenches above the body regions; forming a drift region of the first conductivity type adjoining the trenches below the body regions; and forming an electrically conductive layer (66, fig. 25, paragraph 
Regarding claim 22, Venkatraman teaches (see claim 1) a semiconductor device, comprising: a trench formed in a first main surface of a semiconductor substrate and extending lengthwise in a direction parallel to the first main surface; a body region of a second conductivity type adjoining the trench; a source region of a first conductivity type adjoining the trench above the body region; a drift region of the first conductivity type adjoining the trench below the body region; a field electrode disposed in a lower part of the trench and separated from the semiconductor substrate; and a gate electrode disposed in an upper part of the trench and separated from the semiconductor substrate and the field electrode,7 of 15Application Ser. No.: 16/571,712Attorney Docket No. 1012-2396 / 2019P50288 US wherein a first section of the field electrode is buried below the gate electrode in the trench, wherein a second section of the field electrode transitions upward from the first section in a direction toward the first main surface, wherein the separation between the second section of the field electrode and the gate electrode is greater than or equal to the separation between the first section of the field electrode and the gate electrode, wherein the second section of the field electrode transitions upward (fig. 25) from the first section in an intermediate part of (since the vertical section of 21 does not touch the walls of trench 24 it is an intermediate part, fig. 25) the trench between opposing ends of the trench, wherein an electrically conductive layer (66, fig. 25) formed above the trench and which is electrically connected to the field electrode at the second section has a lengthwise extension which is transverse to (fig. 2) the lengthwise extension of the trench.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman (PG Pub 2010/0123188 A1).
Regarding claim 21, Venkatraman remains as applied in claim 20.
Venkatraman further teaches the method of claim 20, further comprising: after forming the gate electrode in the upper part of the trenches but before forming the 
Vendkatraman does not teach openings which extend through the interlayer dielectric (filled with 43, fig. 1) to the source regions and the body regions are formed using a common lithography process.
It would have been obvious to the skilled in the art before the effective filing date of the invention to use a common lithography process to form openings which extend through the interlayer dielectric to the source regions and the body regions, at the same time as when the contact openings which extend through the interlayer dielectric to the gate electrodes, the second section of the field electrodes and to field termination structures are formed, for the known benefit of simplifying the manufacturing process through one-step masking process, for the benefit of reducing cost by using a common process, and for the benefit of forming opening at precise locations by using a lithography process.
Thus, it would have been obvious to the skilled in the art before the effective fling date of the invention to use a common lithography process to form openings which extend through the interlayer dielectric to the source regions and the body regions, at the same time as when the contact openings which extend through the interlayer .

Claims 6,8-10,29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kachi (PG Pub 20190198660 A1).
Regarding claim 6, Kachi teaches a method of producing a semiconductor device, the method comprising: forming a trench (TR, figs. 1 and 13-20) in a first main surface of a semiconductor substrate (SB), the trench extending lengthwise in a direction parallel to the first main surface; forming a field electrode (FP) in a lower part of the trench and separated from the semiconductor substrate; forming a gate electrode (GE) in an upper part of the trench and separated from the semiconductor substrate and the field electrode so that a first section of the field electrode is buried below (fig. 20) the gate electrode in the trench, a second section of the field electrode transitions upward (fig. 20) from the first section in a direction toward the first main surface; forming a body region (CD) of a second conductivity type (p) adjoining the trench; forming a source region (SR, paragraph [0066]) of a first conductivity type (n) adjoining the trench above the body region; and forming a drift region (DRI) of the first conductivity type adjoining the trench below the body region, wherein forming the field electrode comprises: lining a bottom and sidewalls of the trench with a first dielectric (IL2, fig. 14,paragraph [0116]); after lining the bottom and the sidewalls of the trench with the first dielectric, 
Kachi does not teach in the text that the separation between the second section of the field3 of 15Application Ser. No.: 16/571,712Attorney Docket No. 1012-2396 / 2019P50288 US electrode and the gate electrode is greater than or equal to the separation between the first section of the field electrode and the gate electrode, although fig. 19 seems to suggest the feature.
Nonetheless, it would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the separation between the second section of the field3 of 15Application Ser. No.: 16/571,712Attorney Docket No. 1012-2396 / 2019P50288 US electrode and the gate electrode to be greater than or equal to, as well as less than, the separation between the first section of the field electrode and the gate electrode, so that a lateral thickness of the second dielectric measured in a horizontal direction toward the second section of the field electrode was greater than or equal to a vertical thickness of the second dielectric measured in a vertical direction toward the first section of the field electrode, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc
Regarding claim 8, Kachi teaches the method of claim 6, wherein thinning part of the electrically conductive material to form the first and the second sections of the field electrode comprises: forming a first mask (paragraph [0127]) which protects a portion of the electrically conductive material; and thinning (fig. 16) the part of the electrically conductive material unprotected by the first mask.  
Regarding claim 9, Kachi teaches the method of claim 8, wherein thinning the second dielectric over the first section of the field electrode comprises: forming a second mask (paragraph [0129]) which protects a part of the second dielectric adjoining the portion of the electrically conductive material which was protected by the first mask during the thinning of the electrically conductive material; and thinning (paragraph [0129], fig. 18) the part of the second dielectric unprotected by the second mask, wherein an overhang (mask not shown in drawings, resultant device shown in fig. 18) between the second mask and the first mask defines the amount of separation between the second section of the field electrode and the gate electrode.  
Regarding claim 10, Kachi teaches the method of claim 9, further comprising: after thinning the part of the second dielectric unprotected by the second mask but before forming the gate electrode, forming a gate dielectric (IL4, left of fig. 19) along an upper part of the sidewalls of the trench.  
Regarding claim 29, Kachi teaches (see claim 6) a method of producing a semiconductor device, the method comprising: forming a trench in a first main surface of a semiconductor substrate, the trench extending lengthwise in a direction parallel to the first main surface; forming a field electrode in a lower part of the trench and separated from the semiconductor substrate; forming a gate electrode in an upper part 
Regarding claim 30, Kachi teaches the method of claim 29, wherein thinning part of the electrically conductive material spaced apart from the first end of the trench comprises: forming a first mask (paragraph [0127]) which protects the part of the electrically conductive material disposed in the first end of the trench; and thinning the part of the electrically conductive material spaced apart (fig. 16) from the first end of the trench and unprotected by the first mask.  
Regarding claim 31, Kachi teaches the method of claim 30, wherein thinning the second dielectric over the first section of the field electrode comprises: forming a second mask (paragraph [0129]) which protects a part of the second dielectric adjoining the part of the electrically conductive material disposed in the first end of the trench and which was protected by the first mask during the thinning of the electrically conductive material; and thinning (fig. 16) the part of the second dielectric spaced apart from the first end of the trench and unprotected by the second mask, wherein an overhang (mask not shown in drawings, resultant device shown in fig. 18) between the second mask and the first mask defines the amount of separation between the second section of the field electrode and the gate electrode.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-6,8-10,20-22,29-31 have been considered but are moot because the new ground of rejection does not rely on any 
Allowable Subject Matter
Claims 23-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“etching the second dielectric so that the first section of the field electrode is exposed and the second dielectric remains only along sidewalls of the second section of the field electrode; forming a third dielectric on the exposed part of the first section of the field electrode and on the remaining part of the second dielectric” (claim 23).





Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 11, 2011 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899